Citation Nr: 0608275	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  97-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected lumbar spine disability.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected cervical spine disability.  

3.  Entitlement to an initial rating in excess of 10 
percent for the service-connected left knee disability.  

4.  Entitlement to an initial rating in excess of 10 
percent the service-connected right patellofemoral 
syndrome.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1989 to July 1995.  

In January 2002, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

This case was before the Board of Veterans' Appeals (Board) 
in June 2003, at which time it was remanded for further 
development.  

Not until 2000, did the RO receive the veteran's current 
claims for increased ratings for his service-connected 
lumbosacral spine disability and cervical spine disability.  

Therefore, considerations attendant to initial rating 
awards are not applicable to issues of increased ratings 
for the veteran's spine disorders and will not be discussed 
hereinbelow.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  



FINDINGS OF FACT

1.  The service-connected lumbar spine disability, 
manifested primarily by flexion to at least 45 degrees; a 
total range of lumbar spine motion to at least 185 degrees; 
complaints of low back stiffness; complaints of low back 
pain radiating down his left lower extremity; and 
complaints of excess fatigability and flare-ups with 
activity, is productive of no more than moderate 
impairment.  

2.  Prior to September 26, 2003, the service-connected 
cervical spine disability, manifested primarily by 
limitation of motion; complaints of radiating pain; and 
complaints of flare-ups approximately twice a week, was 
productive of no more than slight impairment.  

3.  Since September 26, 2003, the service-connected 
cervical spine disability was manifested primarily by 
flexion limited to as little as 30 degrees; a total range 
of cervical spine motion limited to as little as 110 
degrees; complaints of radiating pain; and complaints of 
flare-ups approximately twice a week.  

4.  Since service connection became effective July 15, 
1995, the veteran's left knee disability, manifested 
primarily by complaints of pain, flexion to at least 
75 degrees, and extension to zero degrees, has been 
productive of no more than slight impairment.  

5.  Since service connection became effective February 27, 
1998, the service-connected right patellofemoral syndrome, 
manifested primarily by complaints of pain, flexion to at 
least 70 degrees, and extension to zero degrees, has been 
productive of no more than slight impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 20 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a, Diagnostic Code (DC) DC 5292, 
5295 (effective April 1, 1946, through September 25, 2003); 
38 C.F.R. § 4.71a, DC 5293, (effective April 1, 1946, 
through September 22, 2002); 38 C.F.R. § 4.71a, DC 5293 
(effective September 23, 2002, through September 25, 2003), 
38 C.F.R. § 4.71a, DC 5237, 5243 (effective September 26, 
2003).  

2.  Prior to September 26, 2003, the criteria for the 
assignment of a rating in excess of 10 percent for the 
service-connected cervical spine disability were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
DC 5290 (effective April 1, 1946, through September 25, 
2003); DC 5293, (effective April 1, 1946, through September 
22, 2002); DC 5293 (effective September 23, 2002, through 
September 25, 2003).  

3.  Beginning on September 26, 2003, the criteria for the 
assignment of a 20 percent, but not higher for the service-
connected cervical spine disability were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, DC 5290 
(effective April 1, 1946, through September 25, 2003); DC 
5293, (effective April 1, 1946, through September 22, 
2002); DC 5293 (effective September 23, 2002, through 
September 25, 2003), DC 5237, 5243 (effective September 26, 
2003).  

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a, DC 5099-5003 (2005).  

5.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected right 
patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, DC 5299-5259 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory duty 
to assist the veteran in the development of his claims of 
entitlement to increased ratings for disability of the 
lumbar spine, cervical spine, and knees.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in June 2003 and February 2005, the RO 
informed the veteran that he would have to submit evidence 
showing that his service-connected disabilities had gotten 
worse. 

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  
The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  They also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of entitlement to service connection for knee disability 
was not sent to the veteran until well after the initial 
rating decision in April 1996 and in May and October 2000.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Moreover, the Statements of the Case (SOC's) issued in 
January 1997 and August 2001 and the Supplemental 
Statements of the Case (SSOC), issued in November 1997, 
March 1998, May 2000, August 2001, December 2003, and 
October 2004, notified the veteran and his representative 
of the evidence needed to establish the benefits sought.  
Indeed, the SSOC issued in December 2003, sets forth the 
relevant text of 38 C.F.R. § 3.159.  

The SOC's and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect any 
issue on appeal.  As such, there is no prejudice to the 
veteran due to a failure to assist him with the claims of 
entitlement to increased ratings for his service-connected 
lumbar spine disability, cervical spine disability, left 
knee disability, or right knee disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that issue.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, 
and incoordination.  Moreover, the Court stated that there 
must be a full description of the effects of the disability 
on the veteran's ordinary activity.  38 C.F.R. § 4.10.  


A.  The Lumbar Spine

At the outset of the veteran's claim, the RO rated the 
veteran's lumbar spine disability as lumbosacral strain.  A 
20 percent rating was warranted for muscle spasm on extreme 
forward bending and loss of later spine motion, unilateral, 
in the standing position.  

A 40 percent rating was warranted for severe impairment 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.  

Potentially applicable was 38 C.F.R. § 4.71a, DC 5292.  A 
20 percent rating was warranted for moderate limitation of 
motion, while a 40 percent rating was warranted for severe 
limitation of motion.  

At the outset of the veteran's claim, a 20 percent rating 
was also warranted for intervertebral disc syndrome which 
was productive of moderate impairment and manifested by 
recurring attacks.  A 40 percent rating was warranted for 
intervertebral disc syndrome which was productive of severe 
impairment, manifested by recurring attacks with 
intermittent relief.  

During the pendency of the veteran's appeal, VA revised its 
regulations pertaining to intervertebral disc syndrome.  
(See 67 Fed. Reg. 54345-54349 (August 22, 2002)).  

Effective on September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was rated 
either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  

A 20 percent rating was warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 
percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5293.  

For the purpose of evaluations under DC 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
DC 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or 
codes.  Neurologic disabilities were to be separately 
evaluated using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5293, Note (2).  

Effective September 26, 2003, the rating schedule with 
respect to evaluating disorders of the spine, including 
intervertebral disc syndrome, was, again, revised.  68 
Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as 
amended at 38 C.F.R. § 4.71a, DC 5235 - 5243).  

Under the revised regulations, lumbosacral strain is rated 
on the basis of the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.  

General Rating Formula for Diseases and Injuries of the 
Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is accomplished to 30 degrees or 
less or when there is favorable ankylosis of the entire 
thoracolumbar spine.

In considering the changes, effective September 26, 2003, 
the Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and the combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be 
evaluated separately under an appropriate diagnostic code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

Under the regulations which became effective September 26, 
2003, intervertebral disc syndrome is to be rated in one of 
two ways:  either on the basis of the total duration of 
incapacitating episodes noted above (now codified at 
38 C.F.R. § 4.71a, DC 5243) or on the basis of the General 
Rating Formula for Diseases and Injuries of the Spine.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the December 2003 SSOC.  Subsequently, the 
veteran and his representative submitted additional 
argument on his behalf.  Therefore, there is no prejudice 
to the veteran in the Board adjudicating the claim.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During his videoconference hearing and a hearing at the RO 
in May 1997, the veteran testified that his lumbar spine 
disability was manifested primarily by daily pain and 
muscle spasms; limitation of motion, and frequent numbness 
in his legs.  

The preponderance of the evidence, such as VA outpatient 
treatment records, reports of multiple VA examinations, and 
records from Scott Orthopedic and Putnam Chiropractic and 
Rehabilitation Center, show that the veteran's low back 
disability is manifested primarily by limitation of motion; 
complaints of low back stiffness; complaints of low back 
pain radiating down his left lower extremity; and 
complaints of excess fatigability and flare-ups with 
activity.  

During the VA examinations, the veteran has been able flex 
his lumbar spine from zero to at least 45 degrees (July 
2003).  He has also demonstrated a total range of lumbar 
spine motion to at least 185 degrees (January 2001).  

There is no competent evidence of record, however, that 
such limitation has been productive of any more than 
moderate impairment.  Indeed, in January 2002, the health 
care provider from Putnam Chiropractic and Rehabilitation 
Center characterized the veteran's limitation of dorso-
lumbar spine motion as mild to moderate.  

Moreover, since the outset of the veteran's claim, there 
has been no evidence of lumbosacral strain manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

There has also been no competent evidence of record that 
the veteran's intervertebral disc syndrome is manifested by 
any more than recurring attacks.  

Since September 22, 2002, the veteran has not demonstrated 
incapacitating episodes (as defined by VA), let alone any 
episodes having a total duration of at least four weeks but 
less than six weeks.  

Moreover, despite his complaints of radiating back pain, 
the preponderance of the evidence of record is negative for 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  

Rather, the preponderance of the evidence (see, e.g., the 
report of a March 2001 VA neurosurgical consultation and 
the report of the July 2004 VA examination) is negative for 
any neurologic deficits, such as weakness, diminished 
reflexes, impaired sensation, or bowel or bladder 
impairment.  

In fact, the July 2004 examiner stated specifically that 
the MRI of the veteran's lumbosacral spine showed no 
evidence of any etiology for the veteran's right leg 
complaints.  

Finally, the Board notes that, since September 26, 2003, 
the veteran has not demonstrated forward flexion of the 
thoracolumbar spine to 30 degrees or less nor has he 
demonstrated favorable ankylosis of the entire 
thoracolumbar spine.  General Rating Formula for Diseases 
and Injuries of the Spine, Note 5.  

While the veteran has, at times, demonstrated an abnormal 
gait and reportedly uses a TENS unit, he does not 
demonstrate abnormal shoe wear, callosities, or skin 
breakdown.  

Furthermore, he has had no surgery on his back and has had 
no braces have been prescribed for him.  In this regard, he 
has not been issued orthotics, prosthetics, a cane, 
crutches, or other aid to ambulation.  

Given the foregoing evidence, the veteran does not meet the 
criteria for a rating in excess of 20 percent under 
38 C.F.R. § 4.71a, DC 5290, 5293, or 5295, or any of the 
changes effected by VA for rating disabilities of the 
spine.  

Accordingly, an increased rating is not warranted for the 
service-connected lumbar spine disability.  



B.  The Cervical Spine

At the outset of the veteran's claim, limitation of motion 
of the cervical spine was rated in accordance with 
38 C.F.R. § 4.71a, DC 5290.  Under that code, a 10 percent 
rating was warranted for slight limitation of motion of the 
cervical spine, while a 20 percent rating was warranted for 
moderate limitation of motion.  

As noted, the rating code changes which became effective 
on September 22, 2002, and September 26, 2003, are 
applicable in rating the veteran's cervical spine 
disability.  In particular, the Board notes that effective 
September 26, 2003, VA added a diagnostic code dedicated 
to rating cervical strain, 38 C.F.R. § 4.71a, DC 5237.  
That disability is to be rated in accordance with the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

A 10 percent rating is warranted when forward flexion of 
the cervical spine is greater than 30 degrees but not 
greater than 40 degrees; or, when the combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, when muscle spasm, 
guarding, or localized tenderness has not resulted in an 
abnormal gait or abnormal spinal contour; or, when there 
has been a vertebral body fracture with a loss of 50 
percent or more of the height.  

A 20 percent rating is warranted when forward flexion of 
the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or, when the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, when muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when flexion of the 
cervical spine is 15 degrees or less or when there is 
favorable ankylosis of the entire cervical spine.  

During his videoconference hearing and a hearing at the RO 
in May 1997, the veteran testified that his cervical spine 
disability was manifested primarily by decreased strength, 
impaired sensation, diminished reflexes, and numbness in 
his dominant left arm.  

The preponderance of the evidence shows that the veteran's 
cervical spine disability is manifested primarily by 
limitation of motion; complaints of radiating pain; and 
complaints of flare-ups approximately twice a week.  

Evidence dated prior to the regulatory changes which became 
effective on September 26, 2003, is negative for any 
findings that the veteran's limitation of motion is 
productive of any more than slight limitation of motion.  

In January 2002, the Putnam Chiropractic and Rehabilitation 
Center indicated that the veteran had neurologic deficits 
in his left upper extremity associated with his service-
connected cervical spine disorder.  

He reportedly had diminished reflexes and decreased 
sensation in the left upper extremity compared to the right 
upper extremity and diminished strength in the left wrist 
extensor compared to the right.  

However, the evidence, including the report of a VA 
neurosurgical consultation in March 2001 and the report of 
a June 2004 VA examination, was negative for neurologic 
deficits in the veteran's left upper extremity.  

Indeed, the VA neurologic consultant found the veteran's 
strength and sensation intact in the upper extremities.  He 
also found the reflexes symmetric.  

Moreover, the June 2004 VA examiner found no neurologic 
deficits associated with the veteran's cervical spine 
disability.  An electromyogram and nerve conduction studies 
performed the following month by VA, showed evidence of 
moderate compression of the median nerve in the carpal 
tunnel.  

However, those studies were reportedly negative for any 
neurologic deficit that matched a neural impingement 
causing the veteran's complaints of radiculopathy.  

Indeed, the examiner concluded that the EMG and an MRI of 
the cervical spine, performed in June 2004, provided no 
evidence of any etiology for the veteran's complaints 
involving his left upper extremity.  

Unlike the report from Putnam Chiropractic and 
Rehabilitation Center, the report of the June 2004 VA 
examination is based on a review of the claims file, a 
review of the veteran's claims file and medical history, an 
in-depth interview with the veteran, a thorough 
examination, and radiographic and electrodiagnostic 
studies.  

Furthermore, the March 2001 consultation was performed by a 
specialist in neurology.  As such, the Board finds the 
reports of the VA Neurosurgical Consultation and the report 
of the VA examination to be of greater evidentiary value.  

Thus, despite the veteran's complaints of radiating 
cervical spine pain, the preponderance of the competent 
evidence of record is negative for neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  Moreover, there is 
no competent evidence of any incapacitating episodes as 
defined by VA.  

Although the veteran did not meet the criteria for a rating 
in excess of 10 percent for his cervical spine disability 
under the rating criteria in effect prior to September 26, 
2003, the rating criteria which became effective that date 
are favorable to the veteran's claim.  

The VA examinations in January 2001 and July 2003 showed 
that the veteran was able to flex his cervical spine to at 
least 35 degrees, but the total range of motion recorded 
during the January 2001 examination was only 110 degrees.  

Moreover, during a VA examination in December 2003, the 
veteran was only able to flex his cervical spine to 30 
degrees.  Such findings more nearly reflected the criteria 
for a 20 percent rating under the General Rating Formula 
for Diseases and Injuries of the Spine which became 
effective on September 26, 2003.  

At the very least, there was an approximate balance of 
evidence both for and against the claim that the veteran's 
cervical spine disability merited an increased rating.  
Under such circumstances, all reasonable doubt is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Accordingly, a 20 percent rating for the service-connected 
cervical spine disability was warranted, effective on 
September 26, 2003.  To this extent, the appeal is allowed.  

During the June 2004 VA examination, however, the veteran 
was able to flex his cervical spine to 45 degrees and the 
total range of cervical spine motion was 285 degrees.  

In fact, following the June 2004 VA examination, the 
examiner stated that the veteran's cervical spine 
disability was productive of slight impairment.  However, 
the evidence of record remained negative for any reports of 
incapacitating episodes or neurologic deficits which 
warranted a separate rating.  

Such findings more nearly approximate the criteria for a 20 
percent rating under the criteria after September 26, 2003.  

However, for the period thereafter, the claim for a rating 
in excess of 20 percent for the service-connected cervical 
spine disability is not warranted.  To this extent, the 
appeal for an increased rating is denied.  


C.  The Knees

Finally, the veteran seeks ratings in excess of 10 percent 
for each of his service-connected knee disabilities.  

The RO has rated the veteran's left knee disability by 
analogy to 38 C.F.R. § 4.71a, DC 5259.  38 C.F.R. § 4.20 
(2005).  Under that code, a 10 percent rating is warranted 
for symptomatic residuals of removal of the semilunar 
cartilage.  That is the highest schedular evaluation 
available for that disability; and therefore, additional 
rating codes will be considered.  

Potentially applicable to rating the veteran's left knee 
disability are 38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  
Under those codes, a 10 percent rating is warranted when 
flexion of the knee is limited to 45 degrees or when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  

Also potentially applicable in rating the veteran's left 
knee disability is 38 C.F.R. §§ 4.71a, DC 5257.  Under that 
code, a 10 percent rating is warranted for slight knee 
impairment, manifested by recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
impairment.  

The RO has rated the veteran's right patellofemoral 
syndrome by analogy to degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5003.  Degenerative arthritis, established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved -in this case, codes 5260 
and 5261 noted hereinabove.  

When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating 
is warranted when there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  

A 20 percent rating is warranted when there is X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, 
Note 1.  

Also potentially applicable in rating the veteran's 
service-connected right knee disability is 38 C.F.R. 
§ 4.71a, DC 5257.  

By a rating action in April 1996, the RO granted the 
veteran's claim of entitlement to service connection for 
left knee disability, and assigned a 10 percent rating, 
effective on July 15, 1995.  

By a rating action in May 2000, the RO granted the 
veteran's claims of service connection for right 
patellofemoral syndrome and assigned a 10 percent rating, 
effective on February 27, 1998.  

The foregoing decisions with respect to the knees were 
initial rating awards and are subjects of the current 
appeal.  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson.  

During his videoconference hearing and during a hearing at 
the RO in May 1997, the veteran testified that his knee 
disabilities were manifested primarily by constant pain and 
stiffness, as well as clicking, popping, and locking.  He 
stated that the knees were unstable and forced him to adopt 
an altered gait.  He also stated that he frequently applied 
ice to his knees and that he took medication for the pain.  

Despite the veteran's testimony, the preponderance of the 
evidence, such as VA outpatient treatment records, reports 
of multiple VA examinations, and records from Scott 
Orthopedic and Putnam Chiropractic and Rehabilitation 
Center, show that the his service-connected knee 
disabilities are manifested primarily by complaints of pain 
and limitation of motion.  

The veteran is able to flex his left knee to at least 75 
degrees (see the records from Scott Orthopedic, dated in 
July 2000) and his right knee to at least 70 degrees (see 
the report of the January 2001 VA examination).  

The preponderance of the evidence shows that he is able to 
extend both knees to 0 degrees.  Such limitation of motion 
is noncompensable; however, the X-ray studies do not 
establish the presence of arthritis in either knee.  

Although the veteran complains of excess fatigability and 
flare-ups with activity, the preponderance of the evidence 
shows that the strength, reflexes, and sensation in his 
lower extremities are normal or intact.  Moreover, there 
are no reports that either knee disability is productive of 
any more than slight impairment.  

Indeed, the veteran's knees are stable without recurrent 
subluxation; and the preponderance of the evidence is 
negative for objective signs or symptoms of swelling, 
warmth, discoloration, deformity, or impaired strength in 
either knee.  

While the veteran has, at times, demonstrated an abnormal 
gait and reportedly uses an over-the-counter brace for his 
left knee, he does not demonstrate abnormal shoe wear, 
callosities or skin breakdown.  Furthermore, he has had no 
surgery on his knees, and no braces have been prescribed 
for him nor has he been issued orthotics, prosthetics, a 
cane, crutches, or other aid to ambulation.  

Given the foregoing evidence, the veteran does not meet or 
more nearly approximate the criteria for a rating in excess 
of 10 percent under 38 C.F.R. § 4.71a, DC 5003, 5260, 5261, 
or 5257.  Accordingly, an increased rating is not warranted 
for either knee.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that since the dates that 
service connection became effective, the manifestations of 
the veteran's service-connected left and right knee 
disabilities have been generally consistent.  Accordingly, 
there is no basis to assign staged ratings for the service-
connected knee disabilities.  



ORDER

An increased rating in excess of 20 percent for the 
service-connected lumbar spine disability is denied.  

Beginning on September 26, 2003, an increased rating of 20 
percent, but not higher for the service-connected cervical 
spine disability is granted, subject to the regulations 
governing the award of VA monetary benefits.  

An increased, initial rating in excess of 10 percent for 
the service-connected left knee disability is denied.  

An increased, initial rating in excess of 10 percent the 
service-connected right patellofemoral syndrome is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


